As this is my first time 
addressing the General Assembly as Head of State, I 
wish to sincerely congratulate Mr. John Ashe on his 
election to the presidency of the General Assembly at 
its sixty-eighth session. I assure him that the Tongan 
delegation will be fully supportive and cooperative 
under his very able leadership. I also wish to commend 
the stewardship of his predecessor, Mr. Vuk Jeremi., 
during the sixty-seventh session. I express my gratitude 
to Secretary-General Ban Ki-moon for his persevering 
guidance and energetic leadership in further enhancing 
the profile and work of the United Nations in the face of 
unprecedented global challenges.

Tonga welcomes the timely theme for the general 
debate, “The post-2015 development agenda: setting the 
stage”, and the inclusion of a set of six thematic issues of 
focus for high-level events and thematic debates during 
the sixty-eighth session. Indeed, Tonga joins other 
small island developing States (SIDS) in affirming that 
priorities in the outline of the post-2015 development 
agenda should, with increased cooperation among 
Member States, reflect the outcome of the 2014 Third 
International Conference on Small Island Developing 
States, to be convened in Samoa.

Tonga supports the proposed high-level event that 
would address the needs of women, youth and civil 
society and contribute to development goals. It applauds 
the high-level event on the contribution of human rights 
and the rule of law to the post-2015 framework and hails 
the twentieth anniversary of the Vienna Conference on 
Human Rights. Earlier this year, Tonga submitted its 
second universal periodic review, which was adopted 
by the Human Rights Council. The next review for 
Tonga is scheduled for 2017-2018.

The high-level event, centring on South-South 
and triangular cooperation, including information 
and communication technology, is appreciated as 
adding value to the realization of development targets. 
Tonga hosted the annual Pacific Islands Chapter of 
the Internet Conference earlier this month to celebrate 
the emergence of high-speed Internet connectivity in 
Tonga. The Conference showcased the achievements 
of the Pacific region in accessing opportunities for 
Internet users and demonstrated how Tonga can best 



develop its own investment strategy for the new cable 
submarine Internet system.

The thematic debate on partnership deserves high 
praise, in particular with the aforementioned Samoa 
Conference focusing on the overarching theme of the 
sustainable development of small island developing 
States through genuine and durable partnership. The 
second thematic debate, on the establishment of stable 
and peaceful societies, is also welcome, given the 
current chaos we are experiencing in the international 
community. The third thematic debate, on the roles 
of water, sanitation and sustainable energy, is equally 
crucial to the development agenda for the post-2015 
period.

Energy is the golden thread that connects economic 
growth, increased social equity and an environment 
that allows the world to thrive. Sustainable energy is 
central in order to reach the Millennium Development 
Goals (MDGs), including many development goals that 
extend far beyond the energy sector — eradicating 
poverty; increasing food production; providing clean 
water; improving public health; enhancing education; 
creating economic opportunity; and empowering 
women — as well as an integral part of creating 
sustainable development, including environmental 
sustainability. A shift towards more sustainable energy 
sources is also essential in addressing environmental 
sustainability while tackling climate-change challenges.

The concept of establishing a Pacific Regional Data 
Repository for Sustainable Energy for All is aimed at 
focusing on all energy-related projects to be sourced, 
including all projects implemented in the Pacific, 
reflecting best practices as well as those that have not 
been so successful.

The lack of bankable data in the region causes a 
disconnect from the true value of assistance from our 
development partners, whereby 60 per cent of project 
financing is absorbed by technical assistance, pilot 
projects, pre-feasibility studies and only 40 per cent, and 
in some cases less, on hardware. The Pacific Regional 
Data Repository for Sustainable Energy for All has an 
ambitious goal of implementation whereby the Pacific 
small island developing States, with the assistance 
of their developing partners, will gift to the Third 
International Conference on Small Island Developing 
States, to be held in 2014 in Samoa, a documented 
process under which this has been achieved and which 
may be shared by all regional groups of the United 
Nations.

I therefore urge all relevant stakeholders to work 
together to develop and establish a common global goal 
on sustainable energy for all as part of the post-2015 
development agenda.

A set of related targets and indicators supporting 
the goal should encompass all three dimensions of 
sustainable development. The three objectives of the 
Sustainable Energy for All Initiative — universal 
energy access, increased efficiency and renewable 
energy — can provide a solid framework to build on 
further, while keeping them fully adaptable to different 
circumstances and priorities at the regional, national 
and local levels.

Tonga commends the Secretary-General for his 
laudable initiative to convene a high-level summit 
meeting on climate change in 2014 and joins other SIDS 
in urging the leaders of developed countries to enhance 
their mitigation ambition to bridge the pre-2020 gap 
in a timely and effective manner. Furthermore, Tonga 
joins other SIDS in calling for the inclusion of climate 
change as a cross-cutting issue in terms of sustainable 
development goals. Oceans are a thematic priority and 
should also be prominently featured in the context 
of sustainable development goals and the post-2015 
agenda.

The Government of Tonga has adopted the 
United Nations Development Programme Millennium 
Development Goals Acceleration Framework and 
has chosen to apply it to MDG 6, on combating 
non-communicable diseases, with applications to MDG 
1, on poverty, and MDG 3, on gender equality.

The following five key interventions have been 
prioritized in Tonga to combat non-communicable 
diseases: increase the local food supply and create 
income-generating opportunities for women and 
vulnerable groups; provide curative health services in 
hospital settings, screening for disease-specific risk 
factors; review legislation, subsidiary legislation and 
policies affecting food, tobacco, kava, alcohol and 
physical activity; advocate healthy lifestyles through 
churches and workplaces; and support resources.

Tonga’s Millennium Accelerated Framework report 
is completed and ready for launching and, moreover, 
is aligned with the call of SIDS for non-communicable 



diseases and other emerging health issues to be 
highlighted in the post-2015 development agenda.

Tonga joins other delegations of the international 
community in urging a swift and peaceful resolution to 
the situation in Syria.

With respect to pertinent regional issues, Tonga 
endorses the views expressed in the Marshall Islands 
communiqué, that is, the outcome document of the 
annual meeting of Pacific Island Forum leaders, held 
earlier this month.

May God continue to bless and guide the States 
Members of the United Nations as they take their 
crucial work forward.
